FILED
                            NOT FOR PUBLICATION                             JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WAYNE C. EVANS; MADELYN F.                       Nos. 10-73745, 10-73746
EVANS,
                                                 Tax Ct. Nos. 24498-07, 24510-07
               Petitioners - Appellants,

  v.                                             MEMORANDUM *

COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                           Appeals from a Decision of the
                             United States Tax Court

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       In these consolidated appeals, Wayne C. Evans and Madelyn F. Evans

appeal pro se from the Tax Court’s decision, following a bench trial, upholding the

Commissioner of Internal Revenue’s determination of deficiencies and penalties


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for tax years 1995 and 1996. We have jurisdiction under 26 U.S.C. § 7482(a). We

review de novo the Tax Court’s conclusions of law and for clear error the Tax

Court’s factual determinations. Kelley v. Comm’r, 45 F.3d 348, 350 (9th Cir.

1995). We affirm.

      The Tax Court did not clearly err in concluding that the three-year statute of

limitations in 26 U.S.C. § 6501(a) does not apply and that the penalty under 26

U.S.C. § 6663 was properly imposed on Wayne Evans because there was clear and

convincing evidence that the underpayment of income in the Evans’s 1995 and

1996 tax returns was fraudulent. See Laurins v. Comm’r, 889 F.2d 910, 913 (9th

Cir. 1989) (setting forth circumstantial evidence, or badges of fraud, from which

court can infer fraudulent intent).

      The Tax Court did not clearly err in sustaining the Commissioner’s

deficiency determinations and determining that the Evans failed to produce

sufficient evidence to demonstrate their entitlement to claimed business

deductions. See Sparkman v. Comm’r, 509 F.3d 1149, 1159 (9th Cir. 2007)

(taxpayer bears burden of showing right to claimed deduction).

      The Tax Court did not clearly err in finding that Madelyn Evans failed to

qualify for innocent spouse relief because she failed to show that she did not know

or have reason to know of the understatements. See Ordlock v. Comm’r, 533 F.3d


                                          2                                   10-73745
1136, 1139 (9th Cir. 2008) (requirements to qualify for innocent spouse relief

under 26 U.S.C. § 6015(b)).

      The Tax Court did not abuse its discretion in making evidentiary rulings

concerning admission of documents submitted by the Commissioner and exclusion

of documents submitted by the Evans, including the profit-and-loss statement. See

Bradford v. Comm’r, 796 F.2d 303, 306 (9th Cir. 1986) (setting forth standard of

review for Tax Court evidentiary rulings).

      We reject the Evans’s remaining contentions concerning Fifth Amendment

violations, advice of their counsel, and Tax Court bias.

      AFFIRMED.




                                          3                                  10-73745